Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
 With regard to the claim interpretation under 35 USC 112(f), Applicant remarks, 
“The Examiner rejected the phrase “storage device for storing” in claim 1 under 35 U.S.C. § 112 (f) or pre-AlA 35 U.S.C. § 112, sixth paragraph at page 4 of the Office Action. Applicant respectfully traverses. The claim limitations do not use “means for” language to invoke 35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The phrase “storage device for storing’, and in particular the term “storage device” by itself, similar to the term “circuit”, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. “Storage device” has a sufficiently definite meaning as the name of structure. The presence of the term “storage device” conveys to one of ordinary skill in the relevant art sufficient detail to connote structure. Combined with the absence of any “means for” language, the “circuit” limitations are not means-plus-function limitations subject to 35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph treatment.”  (Page 9 of Remarks).
Examiner respectfully disagrees. With regard to Applicant’s remark, “...Examiner rejected the phrase “storage device for storing” in claim 1 under 35 U.S.C. § 112 (f) or pre-AlA 35 U.S.C. § 112, sixth paragraph at page 4 of the Office Action...,” it is noted that 35 USC 112(f) comprises an interpretation applied to the claim, not a rejection.  
With regard to Applicant’s remark, “...The claim limitations do not use “means for” language to invoke 35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph...,” it is noted that the interpretation under 35 USC 112(f) states, “...Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.”  The claim limitation, “storage device for storing...” recites function (storing), and a generic placeholder, “storage device”, therefore not reciting structure sufficient to form the storing function.  
With regard to Applicant’s remark, “...“storage device” by itself, similar to the term “circuit”, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. “Storage device” has a sufficiently definite meaning as the name of structure. The presence of the term “storage device” conveys to one of ordinary skill in the relevant art sufficient detail to connote structure. Combined with the absence of any “means for” language, the “circuit” limitations are not means-plus-function limitations subject to 35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph treatment...,” it is noted that “circuit” has been interpreted as comprising specific structure, while “storage device” has been interpreted as not comprising specific structure; see MPEP 2181 IA.  The claim has not recited specific structure such as memory, but has instead recited ‘storage device’, which does not specifically comprise structure.  With regard to Applicant’s remark, “...“storage device” by itself, similar to the term “circuit”, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. “Storage device” has a sufficiently definite meaning as the name of structure. The presence of the term “storage device” conveys to one of ordinary skill in the relevant art sufficient detail to connote structure...,” it is noted that Applicant has not provided a citation to any relevant definition, but has merely made allegation regarding definitions in dictionaries.  It is moreover noted that Applicant remarks that “storage device”  conveys sufficient detail to connote structure to one of ordinary skill in the relevant art, but Applicant has again not provided any support for this statement.
The claim limitations comprising “storage device for storing” therefore will continue to be interpreted as invoking 35 SUC 112(f).

With regard to the claim rejections under 35 USC 112(b), paragraph [24] of Non-final action, Applicant remarks, 
“...Concerning the phrase “at least one storage device for storing a customer account”, claims 1 to 13 are rejected under 35 U.S.C. 112(b). Applicant respectfully traverses. Para. [0021] of the application states “FIG. 1 shows an example system 100 for managing crypto-assets and/or transactions. The system 100 includes one or more electronic devices having one or more memories, processors, storage devices, communication interfaces and/or the like.” In addition, Applicant respectfully submits that the phrase “storage device for storing’, and in particular the term “storage device” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. “Storage device” has a sufficiently definite meaning as the name of structure. The presence of the term “storage device” conveys to one of ordinary skill in the relevant art sufficient detail to connote structure. Therefore claims 1 to 13 are definite under 35 USC 112, at least with regards to the phrase “at least one storage device for storing”...” (Pages 9-10 of Remarks).
 Examiner again respectfully disagrees, and notes that the cited Figure 1 does not disclose any structure for “at least one storage device for storing” associated with the system; rather, the system merely indicates a box labeled 102, comprising accounts.  Furthermore, the cited language from [21] discloses, “...one or more electronic devices having one or more memories, processors, storage devices...”  This disclosure indicates the ‘storage devices’ are something different from memories, but provides no details as to the structural nature of such devices, which could broadly read on such elements as file cabinets, printed/written ledgers or files, or other possible ‘storage devices’.  
It is further noted that, although the cited [21] discloses,”... The system 100 includes one or more electronic devices having one or more memories, processors, storage devices, communication interfaces and/or the like...”, Figure 1 does not disclose any electronic device, nor any of the disclosed elements, “one or more memories, processor, storage devices, communication interfaces”.  The structure pertaining to these elements is therefore not clear.  The rejections under 35 USC 112(b) as relating to the “storage devices for storing” as recited in claims 1 and 9 are therefore maintained. 
With regard to the claim rejections under 35 USC 112(b), paragraphs [26]-[33] of Non-final action, claim amendments have overcome prior rejections.
 
With regard to the claim rejections under 35 USC 101, Applicant remarks, 
“...The claimed embodiments, as amended, are directed to solving technical problems encountered in an electronic system with distributed (electronic) ledgers where there is a time constraint as well as computing resource constraint for handling one or more electronic requests (e.g., purchase goods using a crypto- currency). For example, cryptographic assets or crypto-assets transacted managed on distributed (electronic) ledgers may require computation time or other delays before a transaction is confirmed with the reasonable certainty. Some crypto assets may have small transaction volumes, may have long confirmation times, or may otherwise require not insignificant amount of time confirmed. In some situations, a system may require multiple blocks to be confirmed before a transaction can be trusted with an acceptable degree of certainty. These delays may be inconvenient or unacceptable when handling day-to-day transactions such as a purchase at a physical merchant involving, for example, a point-of-sale device (See e.g., paras. [0017] to [0019] of patent application).” (Page 11 of Remarks).
Examiner respectfully disagrees.  It is noted that there is nothing in Applicant’s claims reflecting the alleged solution to technical problems involving time  and computing resource constraint, nor are there any specific disclosures in Applicant’s specification as to how such solutions might be met.  Any solutions to technical problems must be disclosed in the original specification to be considered in analysis under 35 USC 101.
Applicant further remarks,
 “...The claims as amended do not recite method of organizing human activity. For example, a human cannot: determine current price data of any crypto-asset or crypto-currency based on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks, or when at least one crypto-asset confidence condition is satisfied based on the current price data of at least one of the first crypto-asset or the second crypto-asset, generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger...” (Page 12 of Remarks).

Examiner again respectfully disagrees; a human can indeed determine price data of assets or currencies based on stored data and generate indications that requests are authorized without waiting for confirmation.  Implementing such a method upon computer elements merely automates the abstract idea.  
 Applicant further remarks, 
“...at Prong One of Step 2A. Step 2A, Prong Two: even if the subject matter of the present claims were found to be directed to an abstract idea or a judicial exception (which Applicant does not concede), Applicant submits that the claims integrate into a practice application. The claims recite a specific computerized implementation using cryptographic transaction information stored in distributed ledgers at respective pluralities of nodes in respective distributed networks to provide a technical solution to a technical problem that arises in electronic trading of crypto-assets, namely a computerized approach to authorizing electronic crypto-asset transaction request quickly without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger. Finally, the improvement offered by the claimed embodiments are to the technology itself, i.e., to the functioning of a computer or an improvement to other technology or technical field. Accordingly, the current claims are not directed to a judicial exception, and would furthermore provide integration of any alleged judicial exception into a practical application. For at least these reasons, the claims of the present application are directed to patent-eligible subject matter and comply with 35 USC 101. Reconsideration and withdrawal of all rejections under 35 USC 101 are requested.” (Page 12 of Remarks).
 Examiner again respectfully disagrees; a “computerized approach to authorizing electronic crypto-asset transaction request quickly without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger” merely comprises automating the abstract idea upon computer elements and does not integrate the abstract idea into a practical application.  Moreover, the claims do not recite an improvement to the technology- there is no recitation of any improvement to the functioning of a computer nor of any other technology.  
The rejections under 35 USC 101 are therefore maintained.

With regard to the claim rejections under 35 USC 103, Applicant remarks, 
“...At page 17, the Office Action concedes that Armstrong does not disclose the [current price data] is based at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks.” (page 13 of Remarks). 

Examiner respectfully disagrees; Applicant has mischaracterized both the art and the rejections.
Page 17 of the Office Action states, “...Armstrong discloses a payment requiring an exchange from fiat (USD) to a first crypto-asset (bitcoin) but does not specifically disclose a second crypto-asset...,” not “...Armstrong does not disclose the [current price data] is based at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks,” as stated in Applicant’s remarks.  
Armstrong most certainly does disclose determining current price/exchange data corresponding to a first crypto-asset associated with a customer account: [135], “…The first host computer system 14 also creates a bitcoin price based on the price in local currency and displays the bitcoin price within the landing page/iFrame or modal window 184 within the browser 148. The graph illustrates a fluctuating bitcoin to dollar exchange rate…”; Figure 55; [28], “...determining, by the host computer system, a first exchange rate, wherein the first exchange rate fluctuates and the first exchange rate is determined at a first moment in time, converting, by the host computer system, the amount in the currency to an amount in bitcoin using the first exchange rate at the first moment in time... receiving, by the host computer system, payment in bitcoin from the customer in an amount that is based on the amount in bitcoin...” 
Armstrong also discloses data associated with the first crypto-asset based, at least in part, on respective cryptographic transaction information stored in respective ledgers ([209], “...The exchange is connected to a ledger 620. The ledger 620 hold records of wallets A to C and further functions to cross-check balances between the exchange database 612 and exchange user 618.”; Figures 72-73a-f; Figure 74; Figure 1a and [81]-[82], “...The Bitcoin network 12 includes a host node 30 and a plurality of remote nodes 32A to D that are connected to one another. The first host computer system 14 is connected to the host node 30. The bitcoin exchange computer system 26 is connected to the remote node 32A. The second host computer system 16 is connected to the remote node 32B. The miner computer system 28 is connected to the remote node 32D or could reside on the same computer system.”; Figure 45, transfer 7, see [103]-[104], “...The second host computer system 16 and all other computer systems connected to the remote nodes 32A-D record the transfer (Transfer 7) with respect to the Bitcoin addresses (Bitcoin address 4; Bitcoin address 6). The transfer (Transfer 7) has associated therewith the amount in bitcoin...”; [225], “...In a network deployment, the machine may operate in the capacity of a server or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.”).  The data disclosed by Armstrong can be broadly interpreted as data regarding price and value as recorded in blockchain transactions.  Forzley further discloses the basis of the price data as noted below in rejections under 35 USC 103. 
As noted in prior Action, Armstrong discloses an exchange between bitcoin and fiat currency, rather than between two different crypto-assets as claims; Forzley was relied upon to disclose an exchange of two crypto-currencies: [23]-[26], [28], “…Though the embodiment above describes currency exchanges between crypto-currency and fiat-currencies the same embodiment can be used to exchange between crypto-currencies and between two fiat-currencies or any two similar or dissimilar assets.”
Applicant further remarks, 
“...The Examiner appears to state that the “exchange” in Forzley is equivalent to respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks. Applicant respectfully discloses. An exchange in Forzley is where transactions are executed (e.g., trade orders are fulfilled, similar to New York Stock Exchange). A digital distributed ledger, is a digital file where transactions are recorded and confirmed.” (Page 14 of Remarks).

Examiner again respectfully disagrees and again notes that Applicant has mischaracterized the art and the rejection.  Forzley was relied upon to disclose the feature of exchanging two crypto-currencies.  Forzley was not relied upon for “respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks” as remarked upon by Applicant. Moreover, Applicant’s remarks, “...An exchange in Forzley is where transactions are executed (e.g., trade orders are fulfilled, similar to New York Stock Exchange)...” are also a mischaracterization; Forzley makes no such disclosure in the cited reference.

Applicant further remarks, 
“...para. [0029] of Forzley states that the transfer of funds from a payer 201 in one country to a payee 213 in the same or another country using crypto-currency as a transport mechanism where the presence of sufficient reserve funds allows for a payment to a payee to be made before other currency exchanges have completed or been confirmed. This however is not analogous to generating a signal... without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger. As discussed above, Forzley does not disclose respective distributed ledgers at respective pluralities of nodes in respective distributed networks, therefore does not disclose generating a signal without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger...” (Page 14 of Remarks).

Examiner again disagrees and again notes that Applicant has mischaracterized both the rejection and the art.  Examiner first notes that Forzley was not relied upon for, “...generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized.” Armstrong was relied upon for this feature; see ([140], [129]; see also discussion of Figure 55, [129]-[140] such as [136] disclosing signal indicating transaction request is authorized, “The first host computer system 14 responds to the send instruction to transmit an order status message that includes the reference code for the transaction to the merchant computer system 140. The merchant computer system 140 receives the reference code as reference code 194. The merchant computer system 140 then matches the reference code 194 to the reference code 172 within its accounting system 173 and marks the transaction as complete.”).
Examiner further notes Forzley discloses without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger, [29], “…This crypto-currency financial transaction illustrates the transfer of funds from a payer 201 in one country to a payee 213 in the same or another country using crypto-currency as a transport mechanism where the presence of sufficient reserve funds allows for a payment to a payee to be made before other currency exchanges have completed or been confirmed.”; see also Forzley [30], “...a payee may receive their payment 209 in their local fiat-currency 211 should the local crypto-currency to fiat-currency exchange hold a reserve in the local currency and make the payout before receiving crypto-currency received from the payee's initiated transaction...”; where the payout is made, based upon sufficiency of reserves, without waiting for the execution of the crypto-currency transaction to be confirmed. It is further noted that such crypto-currency transaction are broadcast to and execution is confirmed upon blockchain networks, see Forzley, [3], “...crypto-currencies transactions are based on a blockchain, a digital ledger used to record transactions, and are exchanged through crypto-exchanges. The term currency can be used generally to refer to both a fiat-currency and a crypto-currency. The term exchange can be used generally to refer to both a bank or currency exchange for fiat-currencies, and to refer to a crypto-exchange that utilizes a blockchain or similar technology to record exchanges. Exchange rates apply to conversions between two fiat-currencies, two crypto-currencies...”  

The prior art rejections are therefore maintained.  New grounds of rejection are introduced as necessitated by claim amendments.


 Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one storage device for storing a customer account  in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 14 recites a method, and independent claim 24 recites a non-transitory computer-readable medium having stored computer readable instructions for a method of handling crypto-asset transactions, storing a customer account…receiving… an electronic transaction request including: a payment token corresponding to a payment identifier associated with the customer account, and a transaction amount in a fiat currency; determining current price data corresponding to a first crypto-asset and a second crypto-asset associated with the customer account, the current price data associated with the first crypto-asset and the second crypto-asset based at least in part on respective cryptographic transaction information stored; associating the electronic transaction request with at least one data processing task for executing at least one crypto-asset transaction, the at least one crypto-asset transaction involving at least one of the first crypto-asset and the second crypto-asset; and when at least one crypto-asset confidence condition is satisfied based on the current price data of at least one of the first crypto-asset or the second crypto-asset, generating signals for providing… an indication that the electronic transaction request is authorized without waiting for confirmation of execution of the at least one crypto-asset transaction. 
  The limitations of receiving a transaction request including token and amount, determining current price data corresponding to crypto-assets based on transaction information, associating the transaction request with a task for executing a transaction involving the crypto-assets, and, when a confidence condition is satisfied based on current price data of the crypto-assets, generating signals for providing transaction request authorization indication without waiting for confirmation of transaction, comprise an abstract idea of commercial or legal interactions, a method of organizing human activity. 
That is, other than reciting, from a payment processing system, at least one storage device, at least one processor, at least one storage device including executable instructions, in respective distributed ledgers, at respective pluralities of nodes, in respective distributed networks, via the payment processing system, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a payment processing system, at least one storage device, at least one processor, at least one storage device including executable instructions, distributed ledgers, pluralities of nodes, distributed networks.  These elements are recited at a high level of generality (i.e., as a generic payment processing system for providing authorization indications, storage device including executable instructions, a processor, distributed ledger, nodes and network) such that the limitations reciting functions of the computer elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The independent claims are directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a payment processing system, at least one storage device including executable instructions, at least one processor, distributed ledger, pluralities of nodes, distributed networks, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
 Dependent claims 2-13, 15-23 recite determining parameters for the at least one data processing task, the parameters identifying a quantity of at least one of the first crypto-asset and the second crypto-asset to be exchanged in the at least one crypto- asset transaction based on multicurrency optimization parameters; storing, in association with the customer account, a fiat cost value for each of the first crypto-asset and the second crypto-asset; and defining the parameters identifying the quantity of at least one of the first crypto-asset and the second crypto-asset based on: determining a first difference between the current price data and the corresponding fiat cost value associated with the first crypto-asset; determining a second difference between the current price data and the corresponding fiat cost value associated with the second crypt-asset; and identifying a crypto-asset to be transacted from the first crypto-asset or the second crypto-asset based on a comparison of the first difference and the second difference; wherein the at least one crypto-asset confidence condition is satisfied when a crypto-asset identified in the data processing task is associated with a private key stored; wherein the private key is stored in association with the customer account; and generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred and a first public key associated with a first pool account, the first pool account associated with the first crypto-asset, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset to the first pool account; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with a pool account by the quantity to be transferred; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset for at least the transaction amount in the fiat currency; the at least one crypto-asset confidence condition includes a condition that a product of a quantity of the first crypto-asset associated with the customer account and the current price data is greater than a threshold value based on the transaction amount; the threshold value is based on a margin value associated with the customer account; the multicurrency optimization parameters define a customer-specified availability of the first or the second crypto-asset to be transferred; the multicurrency optimization parameters define priority values of the first or the second crypto-asset to be transferred, the priority values defining a priority sequence in which the first and the second crypto-assets are to be selected for transferred; identifying a quantity of first crypto-asset and a quantity of the second crypto-asset to offset a positive difference between the current price and the corresponding fiat cost value associated with the first crypto-asset by a negative difference between the current price and the corresponding fiat cost value associated with the second crypto-asset; upon determining that a recipient account associated with the electronic transaction is configured to handle the first crypto-asset; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with the recipient account by the quantity to be transferred.
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more than mere instructions to apply the abstract idea using a generic component, and does not integrate the abstract idea into a practical application.  The additional elements of instructions which when executed by the at least one processor configure the system, at least one storage device, distributed ledger, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, receiving a transaction request including token and amount, determining current price data corresponding to crypto-assets based on transaction information, associating the transaction request with a task for executing a transaction involving the crypto-assets, and, when a confidence condition is satisfied based on current price data of the crypto-assets, generating signals for providing transaction request authorization indication without waiting for confirmation of transaction.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-24 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  



 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1-13, claim 1 recites, “…at least one storage device for storing a customer account…”  This limitation has been interpreted as invoking 35 USC 112 (f) as discussed above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely invokes the concept of a storage device for storing without supplying any of the necessary structure to adequately describe the manner in which the storing function is to be performed. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).  Dependent claims 2-13 inherit the same deficiency and are rejected for the same reason.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-15, 17-18, 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Publication 2015/0262140), in view of Forzley (US Publication 2017/0140371).
With regard to claims 1, 14 and 24, Armstrong discloses A system for handling crypto-asset transactions ([127]-[129], “…a network environment 136 that, in addition to the first host computer system 14, includes a customer computer system 138 and a merchant computer system 140…”;  and Figures 54, 55), the system comprising: at least one storage device for storing a customer account ([128], “…merchant, and customer and host wallets 158, 160 and 162…’; Figure 54); and at least one processor (Figure 54, #154) communicably coupled to the at least one storage device, the at least one storage device including executable instructions which when executed by the at least one processor configure the system for ([16], “…a computer readable medium connected to the processor, a data store on the computer readable medium and a set of instructions on the computer readable medium that are executable by the processor.”);
 receiving from a payment processing system an electronic transaction request ([129], “…When the user selects the button "Pay with bitcoin" the merchant computer system 140, at 166, transmits an API call to the first host computer system 14. The API call includes a request for payment…”; where the merchant computer is broadly interpreted as a payment processing system) 
including: a payment token corresponding to a payment identifier associated with the customer account, and a transaction amount in a fiat currency ([129], “…The request for payment includes an amount in a currency, in the present example $14.00, an order name (usually a number), order descriptions (usually items in the checkout cart in a single line-item entry separated by commas), and a success uniform resource locater (URL)…”; [133], “…The URL 180 may, for example, be the URL of a landing page, iFrame or modal window 184. The landing page, iFrame or modal window 184 presents checkout options to the customer, including to pay with the customer wallet 160…”; [136], “…When the customer selects the option to send the bitcoin, the customer computer system 138 transmits a send instruction to the first host computer system 14. The first host computer system 14 receives and at 192 detects the send instruction. The customer may for example request to send bitcoin from the customer wallet 160…”; where the first API call from merchant prompts host computer to generate  reference codes (see [130]-[131]), and the association of those codes with user’s eventual sending of option to send bitcoin comprises the account identifier);
determining current price data corresponding to a first crypto-asset …associated with the customer account, the current price data associated with the first crypto-asset …([135], “…The first host computer system 14 also creates a bitcoin price based on the price in local currency and displays the bitcoin price within the landing page/iFrame or modal window 184 within the browser 148. The graph illustrates a fluctuating bitcoin to dollar exchange rate…”; Figure 55; [28], “...determining, by the host computer system, a first exchange rate, wherein the first exchange rate fluctuates and the first exchange rate is determined at a first moment in time, converting, by the host computer system, the amount in the currency to an amount in bitcoin using the first exchange rate at the first moment in time... receiving, by the host computer system, payment in bitcoin from the customer in an amount that is based on the amount in bitcoin...”); 
 associating the electronic transaction request with at least one data processing task for executing at least one crypto-asset transaction, the at least one crypto-asset transaction involving at least one of the first crypto-asset ([136], “…The first host computer system 14 receives and at 192 detects the send instruction. The customer may for example request to send bitcoin from the customer wallet 160 or via another path as hereinbefore described. The first host computer system 14 responds to the send instruction to transmit an order status message that includes the reference code for the transaction to the merchant computer system 140. The merchant computer system 140 receives the reference code as reference code 194. The merchant computer system 140 then matches the reference code 194 to the reference code 172 within its accounting system 173 and marks the transaction as complete.”; [138], “…the first computer system 14 responds to the send instruction received at 192 to transmit 0.02 BTC to the bitcoin address 186 associated with the merchant wallet 158. When the bitcoin reaches the bitcoin address 186, the first host computer system 14, at 196, immediately purchases the bitcoin from the merchant wallet 158, resulting in a transfer of the bitcoin from the merchant wallet 158 to the host wallet…”; [139], “…The bank for the first host computer system 14 communicates with a bank of the merchant computer system 140. Such communication, at 204, results in transfer of funds from a host bank account 206 to a merchant bank account 208.”); and
when at least one crypto-asset confidence condition is satisfied based on the current price data of at least one of the first crypto-asset ( [135], “…The customer may not wish to immediately send the bitcoin, but may do so at any time before the price resets at minute 10 and the exchange rate remains locked in and the bitcoin price thus remains unchanged at 0.02 BTC during that time…”; where confidence condition is broadly interpreted as the user send response being received before the time-out period has expired), generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized ([140], “…In the present example, the customer uses their customer wallet 160 to transfer funds in the form of bitcoin from the customer wallet 160 to the merchant wallet 158…”, [129], “…The API call includes a request for payment. The request for payment includes an amount in a currency, in the present example $14.00, an order name (usually a number), order descriptions (usually items in the checkout cart in a single line-item entry separated by commas), and a success uniform resource locater (URL) if desired (a page to which the customer is redirected at checkout if the order completes).”; where the success indicator comprises a signal for providing an indication the transaction is authorized). 
Armstrong discloses a payment requiring an exchange from fiat (USD) to a first crypto-asset (bitcoin) but does not specifically disclose a second crypto-asset.  However, Forzley discloses a first and second crypto-asset and determining current price data corresponding to a first crypto-asset and a second crypto-asset, the at least one crypto-asset transaction involving at least one of the first crypto-asset and the second crypto-asset, confidence condition is satisfied based on the current price data of at least one of the first crypto-asset or the second crypto-asset ([23]-[26], [28], “…Though the embodiment above describes currency exchanges between crypto-currency and fiat-currencies the same embodiment can be used to exchange between crypto-currencies and between two fiat-currencies or any two similar or dissimilar assets.”).  
Armstrong discloses converting currencies based on a conversion rate as discussed above, and further discloses data based at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks ([209], “...The exchange is connected to a ledger 620. The ledger 620 hold records of wallets A to C and further functions to cross-check balances between the exchange database 612 and exchange user 618.”; Figures 72-73a-f; Figure 74; Figure 1a and [81]-[82], “...The Bitcoin network 12 includes a host node 30 and a plurality of remote nodes 32A to D that are connected to one another. The first host computer system 14 is connected to the host node 30. The bitcoin exchange computer system 26 is connected to the remote node 32A. The second host computer system 16 is connected to the remote node 32B. The miner computer system 28 is connected to the remote node 32D or could reside on the same computer system.”; Figure 45, transfer 7, see [103]-[104], “...The second host computer system 16 and all other computer systems connected to the remote nodes 32A-D record the transfer (Transfer 7) with respect to the Bitcoin addresses (Bitcoin address 4; Bitcoin address 6). The transfer (Transfer 7) has associated therewith the amount in bitcoin...”; [225], “...In a network deployment, the machine may operate in the capacity of a server or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.”).  Armstrong does not specifically disclose the data based on at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks comprises the exchange/price data.  However, it is further noted that the recited ‘based on’ comprises a very broad term and the limitation can be broadly interpreted as the determining of amounts or values based on recorded transactions.  However, in the interest of compact prosecution, it is further noted that  Forzley discloses a rate based at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks ([5].”… At any point in time, there is a global exchange rate between currencies that is decided by the large global exchanges or payment processors…,” where the exchanges perform transactions which are recorded in respective distributed ledgers; see also [3], “...crypto-currencies transactions are based on a blockchain, a digital ledger used to record transactions, and are exchanged through crypto-exchanges. The term currency can be used generally to refer to both a fiat-currency and a crypto-currency. The term exchange can be used generally to refer to both a bank or currency exchange for fiat-currencies, and to refer to a crypto-exchange that utilizes a blockchain or similar technology to record exchanges. Exchange rates apply to conversions between two fiat-currencies, two crypto-currencies...”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for transactions enabling crypto-asset conversions as disclosed by Armstrong with the modification of determining exchange rates based on published transactions from exchanges as disclosed by Forzley because employing such exchange rates and desired criteria would enable the system to choose optimal exchanges (see Forzley, [22], “…The module gathers dynamically changing cost and criteria input in real time from a variety of exchanges in order to choose an optimal rail for the transaction.”), and the further modification of enabling multi-crypto-asset exchanges would further have accommodated a larger customer base.
  Armstrong discloses generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized as discussed above ([140, [129]), but does not specifically disclose that such generating is performed without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger.  However, Forzley discloses without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger ([29], “…This crypto-currency financial transaction illustrates the transfer of funds from a payer 201 in one country to a payee 213 in the same or another country using crypto-currency as a transport mechanism where the presence of sufficient reserve funds allows for a payment to a payee to be made before other currency exchanges have completed or been confirmed.”; see also Forzley [30], “...a payee may receive their payment 209 in their local fiat-currency 211 should the local crypto-currency to fiat-currency exchange hold a reserve in the local currency and make the payout before receiving crypto-currency received from the payee's initiated transaction...”; where the payout is made, based upon sufficiency of reserves, without waiting for the execution of the crypto-currency transaction to be confirmed. It is further noted that such crypto-currency transaction are broadcast to and execution is confirmed upon blockchain networks, see Forzley, [3]).
With regard to the further limitations of claim 24, Armstrong discloses A non-transitory, computer-readable medium or media having stored thereon, computer readable instructions which when executed by at least one processor configured the at least one processor for performing the method ([18]).

With regard to claims 2 and 15, Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Forzley further discloses determining parameters for the at least one data processing task ([23], “…A variety of criteria may be used but common ones include the bid and ask price of the currency as is commonly used today. Other criteria may include the maximum number of transactions in during a day, month, or other time period, minimum or maximum currency amount per transaction or during a time period. Criteria may be to use only fiat-currencies, crypto-currencies, or it may be allowable to use a combination of the two…”; [24]-[25]), the parameters identifying a quantity of at least one of the first crypto-asset and the second crypto-asset to be exchanged in the at least one crypto- asset transaction based on multicurrency optimization parameters ([23], “...A variety of criteria may be used but common ones include the bid and ask price of the currency as is commonly used today. Other criteria may include the maximum number of transactions in during a day, month, or other time period, minimum or maximum currency amount per transaction or during a time period...”; [26]-[28]). 

With regard to claims 4 and 17, Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Armstrong further discloses at least one crypto-asset confidence condition is satisfied when a crypto-asset identified in the data processing task is associated with a private key stored in the at least one storage device ([133], “…The landing page, iFrame or modal window 184 presents checkout options to the customer, including to pay with the customer wallet 160…”; [140]; [6], “…To send bitcoin sent to an address, a user broadcasts a payment message that is digitally signed with the associated private key.”; [8], “…Host computer systems reside at various nodes and may host accounts or "wallets" that allow users to make and accept payments using bitcoin. The wallet stores the public key of the Bitcoin address and its associated private key.”).

With regard to claims 5 and 18, Armstrong, in view of Forzley disclose the limitations of claims 4 and 17 as discussed above.  Armstrong further discloses the private key is stored in association with the customer account ([6], [8]); and wherein the instructions which when executed by the at least one processor configure the system for: generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred and a first public key associated with a first pool account ([6], [8], [134], [138]); the first pool account associated with the first crypto-asset, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset to the first pool account ([134], “…the first host computer system 14 automatically generates a bitcoin address 186 specifically for the customer's order within the merchant wallet 158.”, where the public key corresponds to the address; [138], “…When the bitcoin reaches the bitcoin address 186, the first host computer system 14, at 196, immediately purchases the bitcoin from the merchant wallet 158, resulting in a transfer of the bitcoin from the merchant wallet 158 to the host wallet 162.”, where host wallet is interpreted as pool account).

With regard to claim 6, Armstrong, in view of Forzley disclose the limitations of claim 4 as discussed above.  Armstrong further discloses generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with a pool account by the quantity to be transferred ([140], “…In the present example, the customer uses their customer wallet 160 to transfer funds in the form of bitcoin from the customer wallet 160 to the merchant wallet 158 and the funds are then transferred in the form of bitcoin from the merchant wallet 158 to the host wallet 162. In another embodiment, the merchant wallet 158 can be bypassed such that the customer transfers funds in the form of bitcoin from the customer wallet 160 directly into the host wallet 162…,” where the host wallet is interpreted as the pool account; see also Figure 72 and [208]).

With regard to claims 8 and 21 Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Forzley further discloses the at least one crypto-asset confidence condition includes a condition that a product of a quantity of the first crypto-asset associated with the customer account and the current price data is greater than a threshold value based on the transaction amount ([23], “…Other criteria may include the maximum number of transactions in during a day, month, or other time period, minimum or maximum currency amount per transaction or during a time period.”, where the ‘quantity’ associated with the account is interpreted as the quantity associated with the account that is to be transferred/converted, the recited product of quantity and price comprises the total amount,  and the minimum or maximum values are interpreted as the threshold amounts.)

  With regard to claim 9, Armstrong, in view of Forzley disclose the limitations of claim 8 as discussed above.  Forzley further discloses the threshold value is based on a margin value associated with the customer account ([23], where the minimum/maximum values are interpreted as threshold values, as noted above, and are further interpreted to comprise limits available within the customer’s account; see, for example, [37], where criteria may apply to receivers who have overdue payments due to the sender)).

With regard to claim 10, Armstrong, in view of Forzley disclose the limitations of claim 2 as discussed above.  Forzley further discloses the multicurrency optimization parameters define a customer-specified availability of the first or the second crypto-asset to be transferred ([40], “…the payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver...,” where the sender’s criteria define the ‘customer-specified’ availability of assets for transfer).

With regard to claim 11, Armstrong, in view of Forzley disclose the limitations of claim 2 as discussed above.  Forzley further discloses wherein the multicurrency optimization parameters define priority values of the first or the second crypto-asset to be transferred, the priority values defining a priority sequence in which the first and the second crypto-assets are to be selected for transferred ([40], “…The payment processor will determine the optimal rail for the transaction given the criteria. The payment processor may also determine redundant or back-up rails that could also be used to complete the transaction. These redundant rails may have the same cost, or the same overall cost but may have higher scores or lower costs in different criteria from the primary rail. The payment processor may have criteria to decide when to use a redundant rail or may give the choice to the sender or the receiver.”; [26], “…These steps are typically performed in the order above but could be done in any order given the level of trust and arrangements between the parties involved.”; where trust is interpreted as a criterion;  [33], [34].).

With regard to claims 12 and 22, Armstrong, in view of Forzley disclose the limitations of claims 2 and 15 as discussed above.  Forzley further discloses identifying a quantity of first crypto-asset and a quantity of the second crypto-asset to offset a positive difference between the current price and the corresponding fiat cost value associated with the first crypto-asset by a negative difference between the current price and the corresponding fiat cost value associated with the second crypto-asset ([22], “…The module gathers dynamically changing cost and criteria input in real time from a variety of exchanges in order to choose an optimal rail for the transaction.”; [40], “…The payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver. The payment processor will determine the optimal rail for the transaction given the criteria. The payment processor may also determine redundant or back-up rails that could also be used to complete the transaction. These redundant rails may have the same cost…”; where the ‘optimal’ rail is interpreted to have the lowest cost and therefore the best possible offset of price and value (‘negative difference’) for the selected crypto-assets and sequence of exchange).

With regard to claims 13 and 23, Armstrong, in view of Forzley disclose the limitations of claims 4 and 17 as discussed above.  Forzley further discloses upon determining that a recipient account associated with the electronic transaction is configured to handle the first crypto-asset ([39], “…The receiver 503 may receive payout in the fiat-currency of their choice using a local bank 511 from among a choice of local banks 510. They may receive payment in a crypto-currency through a crypto-exchange that is local 509, in the sender's country 506, or located elsewhere such as 507 508…;” [40]).  
Armstrong further discloses generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with the recipient account by the quantity to be transferred ([219], “…the clearing module 614 updates user A within the exchange database 612 by adding 2 bitcoin and subtracting $10 from user A. At 9b, the clearing module 614 updates user C by subtracting 2 bitcoin from and adding $10 to user C. The clearing module 614 makes the updates directly to the exchange database 612…”; [220], Figure 71, 73a-e).

Claims 3, 16,  19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Publication 2015/0262140), in view of Forzley (US Publication 2017/0140371), in further view of Kurani (US Patent 11,354,738).
With regard to claims 3 and 16, Armstrong, in view of Forzley disclose the limitations of claims 2 and 15 as discussed above.  Forzley further discloses storing, in association with the customer account in the at least one storage device, a fiat cost value for each of the first crypto-asset and the second crypto-asset ([26], “…In this type of transaction, a payer in a first country initiates a transfer using their home country fiat-currency 102 and specifying the payee's deposit destination information 103 such as a bank account and routing information. The payment processor will then convert the fiat-currency amount to an equivalent crypto-currency amount 107. Next the crypto-currency will be transferred to the payee's country using crypto-currency infrastructure as a transport mechanism. Finally, the crypto-currency is converted to a second fiat-currency 109, that is payee's home country fiat-currency, and paid to the payee…”, where the converting must necessarily store, at least in buffer, the fiat cost value for the conversion calculation).  
Forzley further discloses determining an optimum rail ([22], “…the module gathers dynamically changing cost and criteria input in real time from a variety of exchanges in order to choose an optimal rail for the transaction.”; [40], “…The payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver. The payment processor will determine the optimal rail for the transaction given the criteria.”, where ‘optimal’ is interpreted as comprising the most favorable exchange rate (largest negative difference between price and value)).
However, Forzley does not specifically disclose determining a difference between current price data and fiat cost associated with crypto-assets.  However, Kurani discloses and defining the parameters identifying at least one of the first crypto-asset and the second crypto-asset based on: determining a first difference between the current price data and the corresponding fiat cost value associated with the first crypto-asset; determining a second difference between the current price data and the corresponding fiat cost value associated with the second crypto-asset (Col 15 lines 60-67, “...The financial institution 102 determines the current exchange rates for a plurality of different currency transactions, including the exchange rate for the first currency to the second currency...”; Col. 16 lines 11-17, “... the exchange rates for multiple different currencies, including at least the first currency and the second currency, are determined. The processor of the financial institution computing system 106 may poll various markets and trading partners to gather the exchange rates...”); and 
identifying a crypto-asset to be transacted from the first crypto-asset or the second crypto-asset based on a comparison of the first difference and the second difference (Col. 15 lines 60-Col 16 line 17), “...the financial institution 102 may execute a plurality of trades involving a plurality of currencies to maximize the profit earned by the desired trade. For example, if the trade order is for converting Bitcoin to US Dollars, the financial institution 102 may execute two different trades: a first trade exchanging Bitcoin for another currency (e.g., Euros) that presents the most favorable exchange rate out of Bitcoin, and a second trade exchanging the other currency (e.g., Euros received in the first trade) or a third currency owned by the financial institution (e.g., Australian Dollars) into US Dollars, whichever presents the most favorable exchange rate into US Dollars. The financial institution 102 selects the exchange rates that offer the margins for the financial institution 102. Alternatively, the financial institution 102 may execute a single trade directly from the first currency to the second currency if the exchange rate is favorable...”; Col. 16 lines 16-39, “Based on the exchange rates, the optimal trade is captured (1108). The processor of the financial institution computing system 106 determines the optimal trade. As discussed above, the optimal trade may involve more than one trade. For example, the initial trade order indicates that the customer would like to trade Bitcoin for US Dollars. Based on the exchange rates determined at 1106, the exchange rate may be determined to be $400 US for every 1 Bitcoin. This is the price charged to the customer (plus any additional fees charged by the financial institution 102). However, the financial institution 102 may determine that it is optimal to make two trades: a first trade of the 1 Bitcoin to $450 AU and a second trade of 318 EUR (from the reserves of the financial institution 102) to the $400 US to satisfy the trade. The processor of the financial institution computing system 106 captures the optimal trade or trades and transmits a trade request with the identified trading partners in the identified currency markets...”). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for transactions enabling crypto-asset conversions as disclosed by Armstrong as modified to determine exchange rates based on published transactions from exchanges as disclosed by Forzley, with the further modification of determining specific differences between costs and prices as disclosed by Kurani, because such a method would maximize profit earned in a trade (see Kurani,  Col. 15 lines 60-66, “...In executing the desired trade, the financial institution 102 may execute a plurality of trades involving a plurality of currencies to maximize the profit earned by the desired trade.”; Col. 16 lines 8-10, “...The financial institution 102 selects the exchange rates that offer the margins for the financial institution 102...’).
It is further noted that “fiat cost value” has been interpreted as the fiat cost basis, and “current price data” has been interpreted as a current value or exchange rate data. 


With regard to claim 19, Armstrong, in view of Forzley, in further view of Kurani, disclose the limitations of claim 16 as discussed above.  Armstrong further discloses generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with a pool account by the quantity to be transferred ([140], “…In the present example, the customer uses their customer wallet 160 to transfer funds in the form of bitcoin from the customer wallet 160 to the merchant wallet 158 and the funds are then transferred in the form of bitcoin from the merchant wallet 158 to the host wallet 162. In another embodiment, the merchant wallet 158 can be bypassed such that the customer transfers funds in the form of bitcoin from the customer wallet 160 directly into the host wallet 162…,” where the host wallet is interpreted as the pool account; see also Figure 72 and [208]).


Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Publication 2015/0262140), in view of Forzley (US Publication 2017/0140371), in further view of Minor (US Publication 2015/0332256). 
With regard to claims 7 and 20 Armstrong, in view of Forzley disclose the limitations of claims 4 and 17 as discussed above.  Armstrong further discloses transferring funds (which can be from crypto-asset to fiat) to host (pool) account and later performing transfer to bank, but does not specifically disclose initiating a transfer on the distributed ledger.  However, Minor discloses a transfer of cryptocurrency from within a reserve to a destination address outside the reserve: generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset for at least the transaction amount in the fiat currency on the distributed ledger ( [100], “…The transaction is then registered on the public blockchain 708 for the cryptocurrency, which will show the cryptocurrency coming from the system 700 and being sent to the destination address 703.”, Figures 7, 8; where Armstrong discloses the use of the private key as noted above ([6], [8]) as well as conversion between crypto-asset and fiat, as discussed above ([135] and Figure 55).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for transactions enabling crypto-asset conversions as disclosed by Armstrong, as modified by multi-asset exchange and determining exchange rates based on published transactions from exchanges as disclosed by Forzley with the further modification of broadcasting transactions to the distribute ledger as disclosed by Minor, because such a method would accommodate transfers to users who were not members of the reserve system, therefore increasing user satisfaction (see Minor, [100], [101]).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis: US Publication 2016/0342978
Vorobyev: US Publication 2019/0236593
“Western Union Co at Barclays Emerging Payments Forum” dated March 2018 and attached as a PDF file labeled NPL.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685